11TH COURT OF APPEALS
                                 EASTLAND, TEXAS
                                     JUDGMENT

Heather Harris,                             * From the 350th District Court
                                              of Taylor County
                                              Trial Court No. 10432-D.

Vs. No. 11-17-00068-CV                      * February 7, 2019

Serenity Foundation of Texas,               * Memorandum Opinion by Wright, S.C.J.
                                              (Panel consists of: Bailey, C.J.,
                                              Stretcher, J., and Wright, S.C.J., sitting
                                              by assignment)
                                              (Willson, J., not participating)

      This court has inspected the record in this cause and concludes that there
is no error in the judgment below. Therefore, in accordance with this court’s
opinion, the judgment of the trial court is in all things affirmed. The costs
incurred by reason of this appeal are taxed against Heather Harris.